Response to Amendment
This Office action is in response to the amendments and remarks filed on 2/12/2021. The amendments to the specifications and the amendments to the claims were received and have been entered. Claims 1, 5-8, 12 and 16-20 have been amended. Claims 2-4 and 13-15 have been canceled. The claim amendments overcome the current prior art rejection(s).
	Drawings
The drawings were received on 2/12/2021.  These drawings are acceptable.
	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 5-8, 12 and 16-20 are allowed over the prior art of record. 
Current invention teaches “a display apparatus comprising a power supply circuit” including claimed limitations “wherein the detecting circuit further comprises: a third transistor with a control terminal connected to the first power source, a first terminal connected to a second terminal of the first transistor, and a second terminal connected to a second power source; a first switch with a first terminal connected a second terminal of the second transistor, and a second terminal connected to the current detecting terminal of the detecting circuit; a fourth transistor with a control terminal and a second terminal both connected to the second power source, and a first terminal connected to the current detecting terminal of the detecting circuit; a second switch with a first terminal connected to the second terminal of the second transistor, and a second terminal connected to the second power source; a fifth transistor with a control terminal connected to the first terminal of the first transistor, a first terminal .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
	Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: February 16, 2021